PRICE, Judge.
Appellant was convicted of the offense of transporting prohibited liquors in quantities of five gallons or more.
This is a companion case to that of Patrick v. State, ante, p. 240, 97 So.2d 589. The facts are substantially the same as those in the Patrick case.
The questions involving the evidence, pertaining to the keg and its introduction and the cross examination of the character witnesses, which were considered by the court in the Patrick case, are involved here. ■
*246For the errors indicated, the cause is reversed on the authority of Patrick v. State, supra.
Reversed and remanded.